DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of April 28, 2022, in response to the Office Action of October 29, 2021, are acknowledged.

Response to Arguments
In view of the amendments to the claims, the examiner applies: 
Further, Kawano et al., (US2010/0113506) (published May 6, 2010) teaches compositions for preventing and treating thrombus- or embolus-associated disease by administering an active including  E-EPA.  See par. 6.  Further, using a high purity E-EPA in addition to a statin significantly suppressed coronary artery events compared to a statin alone.  The ester is known to improve lipid metabolism, plaque stabilization, and inhibit thrombus formation and suppress platelet aggregation. See par. 6.  Further, when E-EPA is used, it is most preferably not less than 96.5% by weight of all fatty acids.  The daily dose can range from 0.3 to 6 g per day and can be administered for at least one year or two years, and continued as long as risk of a cardiovascular even or recurrence of an event remains. See par. 57.  Further, a pure form of E-EPA is already marketed in Japan against atherosclerosis and hyperlipidemia with 96.5% or more E-EPA. See par. 27.  An example of a test drug used is 98.4% pure E-EPA. See par. 71.  Kawano also explains that fish oils and concentrates thereof are less advantageous because they can include impurities and can cause overnutrition and excess intake of vitamin A.  Further, because of the ester form of EPA, EPA has a higher oxidation stability than fish oils. See par. 25.  
	Kawano teach compositions comprising substantially no DHA and those comprising no DHA.  
	As requested, the double patenting rejections are held in abeyance and are therefore maintained.

Status of the Claims
	Claims 1-13 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al., (US2010/0113506), Rambjor et al. (Lipids 31 (1996): S45 - S49) (cited in IDS), in view of Taylor et al. (Journal of Food Science 69.8 (2004): R175-R180) (cited in IDS), in view of Mori et. al. (Am. J. Clin. Nutr. (2000) 71:1085-1094) (cited in IDS), in view of Peet et al. (US 2008/0200547) (cited in IDS), and Griffiths et al. (WO 2008/004900) (cited in IDS), and in view of Opheim (US 2009/0182049) (cited in IDS).
Kawano teaches compositions for preventing and treating thrombus- or embolus-associated disease by administering an active including  E-EPA.  See par. 6.  Further, using a high purity E-EPA in addition to a statin significantly suppressed coronary artery events compared to a statin alone.  The ester is known to improve lipid metabolism, plaque stabilization, and inhibit thrombus formation and suppress platelet aggregation. See par. 6.  Further, when E-EPA is used, it is most preferably not less than 96.5% by weight of all fatty acids.  The daily dose can range from 0.3 to 6 g per day and can be administered for at least one year or two years, and continued as long as risk of a cardiovascular even or recurrence of an event remains. See par. 57.  Further, a pure form of E-EPA is already marketed in Japan against atherosclerosis and hyperlipidemia with 96.5% or more E-EPA. See par. 27.  An example of a test drug used is 98.4% pure E-EPA. See par. 71.  Kawano also explains that fish oils and concentrates thereof are less advantageous because they can include impurities and can cause overnutrition and excess intake of vitamin A.  Further, because of the ester form of EPA, EPA has a higher oxidation stability than fish oils. See par. 25.  
Rambjor teaches a method for lowering triglycerides in subjects with high-normal triglyceride levels by administering EPA to a subject in ethyl ester form (abstract, pg S-45, col 2, para 2-4; pg R-46, col 2, para 1; Table 3).  The E-EPA dosage form was administered in capsules and contained about 91% pure E-EPA and 1.7% E-DHA, which administration resulted in a four-fold increase in EPA levels in plasma and a statistically significant decrease in triglyceride levels in these patients (pg R-45, col 2, para 3; pg R-46, col 1, para 5; Table 3).  The target fatty acid of which all were given as ethyl esters and intake was 3 g/day in all studies. See abstract.  Rambjor reports a clear hypotriglyceridemic effect.  With respect to the fasting baseline triglycerides levels being between about 200 mg/dl and 500 mg/dl, the examiner notes the following:  Rambjor teaches lowering triglycerides in subjects with high-normal triglyceride levels by administering EPA to a subject in ethyl ester form.  This was defined by a subject in the 50th-90th percentile for triglyceride levels.  Opheim explains that “very high triglyceride levels” means <500 mg/dl.
Davidson, Kawano, and Rambjor do not teach identifying an individual allergic to fish and a composition substantially free of fish protein. 
Taylor teaches methods for determining that one is allergic to at least one type of fish (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  These methods can entail skin testing, histamine release tests, specific IgE or radioallergosorbent testing (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  Taylor lists products that are derived from fish, such as fish oil, which the Codex Alimentarious Commission has recommended to be labeled as containing ingredients derived from fish (pg R177, col 2, para 4 to pg R179, col 1, para 7).  Taylor explains that fish oil has not been tested to determine the amount of fish derived proteins within the oil and asserts that fish oil should only contain trace residues of fish protein/allergens and that there are no documented allergic reactions to fish oil in the medical literature (pg R179, col 1, para 6).  Further, Taylor teaches that the long-chain, polyunsaturated fatty acids  obtained from fish oil may be obtained from algal fermentations because fish derive these fatty acids by feeding on marine algae (pg R179, col 1, para 6).
Mori teaches administration of 4 g purified EPA to a hyperlipidemic and overweight subject.  Capsules contained purified preparation of EPA ethyl ester (about 96%).   Fasting triacylglycerols decreased by 18.4% relative to placebo.  As shown in table 2, there was not a significant change in cholesterol.  Further, Mori explains that some studies have concluded that the in vitro effects suggest that EPA is primarily responsible for the hypotriglyceridemic effect of n-3 fatty acids.  Further, Mori notes that a study by Rambjor concluded that EPA is responsible for the triacylglycerol-lowering effect in humans.  EPA did not changes serum LDL cholesterol.  
Peet teaches refining and purifying an E-EPA containing composition using molecular distillation, urea precipitation and then either silica gel chromatography or high pressure liquid chromatography (para [0026]).  By utilizing this process a composition comprising more than 96% pure ethyl EPA can be obtained, which would be expected to possess substantially no protein or less than about 1% protein and which contain less than about 3 wt% of any other fatty acid other than E-EPA (para [0026], Claim 3). 
Griffiths teaches obtaining eicosapentaenoic acid and E-EPA from micro-organisms, which would have been free of fish allergen or fish protein (abstract, Claim 8).  Griffiths explains that their isolation and purification process, which includes several extraction steps and running the extracts through a GC column resulted in only .21% of the composition having impurities. See Table 1.  
Opheim teaches methods of treating hypertriglyceridiemia and hypercholesteremia in a subject.  See abstract.  Omega-3 fatty acids were administered in a concentration of 4 g/day.  See par. 4.  Opheim discusses current fish oil type treatments for hypertriglyceridemia such as Lovasa which is designed to treat those with very high serum triglyceride levels which is defined as triglyceride levels greater than or equal to 500 mg/dL (para [0007]).  Opheim teach the inclusion of an antioxidants, such as tocopherols, within fish oil compositions in order to reduce the oxidation process of these oils (para [0053]).  Opheim also notes that LDL is a risk factor for atherosclerosis, heart attacks, and stroke. See par. 27.  Administration can be in the form of a capsule. See par. 29.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Kawano, Rambjor, Taylor, Mori, Peet, Griffiths, and Opheim to arrive at the claimed methods.  Overall, administration of purified ethyl-EPA without other fatty acids is known to be administering in combination with a statin at a dosage of about 4 g per day to lower blood pressure, lower LDL, lipid metabolism, plaque stabilization, and inhibit thrombus formation and suppress platelet aggregation, and more.  There are advantages to using non-fish sources.  Further, the use of refined fish oils is taught to comprise substantially no fish proteins and result in few allergic reactions.  A process to manufacture E-EPA from microalgae can be used to obtain E-EPA that is greater than 96% pure.  Kawano teaches examples in which E-EPA is 98.4% pure.  Pure forms and processes to obtain pure forms are known.  As such, a POSA would be motivated to combine the cited references to treat a subject with any combination of high triglycerides, blood pressure, and/or coronary artery disease that is taking a stain with a purified form of E-EPA comprising no other fatty acids at a dosage of about 4 g/day..  Further, using methods to derive the claimed agents from microorganisms, such as algae, would be obvious because such method is taught to produce a pure form of E-EPA without fish proteins and allergens.  Such method would be of particular use for subjects that are hypersensitive or allergic to fish or seafood.  The prior art even explains how such subjects can be identified as having such allergies.  As such, there is a motivation with a reasonable expectation of success in treating the claimed subjects with the claimed agents in view of the cited prior art.
With regard to claims 7-10, the claims are drawn to a result of administration.  Absent evidence to the contrary, when a same agent is administered to a same subject population, a same and/or substantially similar result will occur.
With regard to claim 11, there does not appear to be reason to stop administration of an agent that is shown to be efficacious.  If such administration is lowering blood pressure, reducing serum triglycerides, or having any other positive effect, a POSA would understand that such administration should be continued.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/087,759. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘759 application are directed to reducing risk of plaque development, rather than reducing a number or size of arterial plaques.  However, a subject with high triglycerides levels can have arterial plaques and be a risk of further plaque development.  Thus, the subject populations of this application and the ‘759 application including a substantial overlap in subject population.  For example, a subject with high triglycerides or atherosclerosis secondary to high triglycerides is at risk of arterial plaque development and would have such plaque size and number reduced by the claimed steps of administration of 4 g E-EPA to a subject.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/675,596.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘759 application are directed towards “preventing stroke or myocardial infarction” by administering the claimed agent to a subject with a triglyceride level of at least 150 mg/dl.  This would include those with a level of 200 to 500 mg/dl as claimed.  Such administration claims would appear to have an effect of preventing stroke or MI in a subject.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628